        Case 1:21-cv-00317-KWR-JFR Document 4 Filed 04/09/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

SAFETREE CONSULTING, and
DAMON CHARLES WILLIAMS,

        Petitioner,

v.                                                                             No. 1:21-cv-00317-KWR-JFR

MATTHEW PATRICK ADAMS,

        Respondent.

                                   ORDER TO CURE DEFICIENCY

        THIS MATTER1 comes before the Court on Petitioner’s Motion to Confirm Arbitration

Award (Doc. 1). The filing is deficient because Petitioner failed to prepay the $402 filing fee, or

alternatively, file a motion to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(2). Petitioner

must cure this deficiency within thirty (30) days of entry of this Order. All filings must include

the case number (21-cv-317 KWR-JFR). The failure to timely comply with this Order will result

in dismissal of this case without further notice.

        IT IS ORDERED that within thirty (30) days of entry of this Order, Petitioner must prepay

the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis.

        IT IS FURTHER ORDERED the Clerk’s Office shall MAIL Petitioner a form motion to

proceed in forma pauperis.

        IT IS FINALLY ORDERED that failure to timely comply with this order will result in

dismissal of this case without further notice.



1
 This matter was originally filed as a miscellaneous case, 20-mc-25. However, it should have been filed as a civil
case, which is how Petitioner’s other similar motions to confirm arbitration award have been filed. See, e.g.,
Damon Charles Williams v. Cook County et. al, 1:20-cv-759 (N.D. Ill.); Damon Charles Williams v. Kelly Laimana
et al., 8:20-cv-01110-DOC-ADS (C.D. Cal.).
Case 1:21-cv-00317-KWR-JFR Document 4 Filed 04/09/21 Page 2 of 2




                             __________________________________
                             KEA W. RIGGS
                             UNITED STATES DISTRICT JUDGE




                               2
